Case 2:20-cv-00755-MWF-PLA Document 100 Filed 08/05/21 Page 1 of 1 Page ID #:1275


     1
     2
                                                                                 JS-6
     3
     4
     5
     6
     7
     8                         UNITED STATES DISTRICT COURT
     9                         CENTRAL DISTRICT OF CALIFORNIA
    10   ABRAHAM YUEN,                      ) Case No. 2:20-cv-00755-MWF-PLA
                                            )
    11                  Plaintiff,          ) Honorable Michael W. Fitzgerald
                                            )
    12          v.                          ) ORDER OF DISMISSAL WITH
                                            )
    13   CITY OF MONTEBELLO, CHIEF )) PREJUDICE
         OF POLICE BRAD KELLER in his )
    14   official and individual capacity,
         OFFICER CHRISTOPHER                )
    15                                      )
         WARREN #1408, DOES 1-10,           )
    16   inclusive,                         )
                                            )
    17                  Defendants.         )
                                            )
    18                                      )
                                            )
    19                                      )
    20         Pursuant to the Stipulation of the parties, the entire action, including all
    21   claims and counterclaims stated herein against all parties, is hereby dismissed with
    22   prejudice.
    23         IT IS SO ORDERED.
    24
    25   Dated: August 5, 2021                   _______________________________
    26                                           MICHAEL W. FITZGERALD
                                                 United States District Judge
    27
    28                                                                             4834-7342-2835, v 1




                                                   1
